Citation Nr: 1107941	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a rating in excess of 10 percent for antral 
gastritis with duodenal irritability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to December 
1955. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In May 2007 a Central Office hearing was held in front of the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claim file. 

In July 2007 the claim was remanded for further development.  In 
part, the remand sought clarification regarding the Veteran's 
authorized representative as his son, an attorney, submitted a 
January 2007 statement to the effect that he was the Veteran's 
representative and an unrevoked power of attorney that appointed 
Disabled American Veterans as his representative was also of 
record.  As noted, the hearing was subsequently held before the 
undersigned with the Veteran and his son present, but not a 
representative from Disabled American Veterans.  Notably, there 
are regulations that address the proper procedure for appointing 
a representative or attorney and revoking such representation.  
See 38 C.F.R. §§ 20.603, 20.604, 20.607 (2010).  The January 2007 
letter from the Veteran's son does not meet the requirements for 
designation of an attorney as a representative.  See 38 C.F.R. 
§ 20.603.  Since Disabled American Veterans was the recognized 
representative of record and such representative was not revoked, 
their representation remains in effect.  Although Disabled 
American Veterans was not present during the hearing held, they 
were aware that the hearing took place and made no contentions of 
a due process violation in the July 2009 Informal Hearing 
Presentation.  Furthermore, the Veteran testified that he was 
satisfied with his hearing.

In an August 2009 decision, the Board again remanded this issue 
for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's antral gastritis with duodenal irritability is 
manifested by only mild symptomatology and has not resulted in 
multiple small eroded or ulcerated areas of the stomach.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for antral gastritis with duodenal irritability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes (Codes) 7307, 
7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in April 2001 and August 
2009 letters that explained what information and evidence was 
needed to substantiate a claim for increased ratings as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letters also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the August 2009 letter, and 
opportunity for the Veteran to respond, the December 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
His service treatment records, service personnel records and all 
relevant VA and private treatment records pertaining to his claim 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a June 2009 VA medical 
examination to assess the nature and etiology of his service-
connected antral gastritis with duodenal irritability disability.

In the August 2009 remand, the Board instructed that the Veteran 
should be provided with release forms in order to secure the 
records from private physicians Dr. L.L. and Dr. K.A..  The 
record reflects that, pursuant to the remand, the Veteran was 
provided with these authorization forms.  However, the Veteran 
did not complete these authorizations.  

In light of the Veteran's failure to submit the authorizations to 
obtain the records of private physicians Dr. L.L. and Dr. K.A., 
the Board finds that the RO/AMC substantially complied with the 
August 2009 remand directives and no further action in this 
regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulation - Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Factual Background and Analysis

A 10 percent rating has been assigned for his service-connected 
antral gastritis with duodenal irritability, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 7307 (2010).  Under Diagnostic 
Code 7307 (chronic hypertrophic gastritis), a 10 percent 
evaluation is assigned when there are small nodular lesions and 
symptoms.  Chronic hypertrophic gastritis, with multiple small 
eroded or ulcerated areas, and symptoms, is rated 30 percent 
disabling.  Chronic hypertrophic gastritis, with severe 
hemorrhages, or large ulcerated or eroded areas, is rated 60 
percent disabling.  Atrophic gastritis, which is a complication 
of a number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria for 
the next higher rating, 30 percent, for a hiatal hernia requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of health.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113.

After a review of the evidence, the Board finds that the evidence 
does not support the assignment of a rating in excess of 10 
percent for the Veteran's antral gastritis with duodenal 
irritability.

An April 2001 VA treatment report noted that the Veteran 
presented with complaints of occasional vomiting of small amounts 
of gastric contents associated with epigastric pain and burning.  
He denied hematemesis, melena or hypoglycemia.  He had occasional 
diarrhea.  He had no known ulcer disease. There were no signs of 
edema.  He had no significant weight change over the past years.  
His abdominal examination was normal.  His abdomen was nontender.  
He had no distention, no masses, no organimegaly, no bruits, no 
flank pain and no pulsations.  His bowel sounds were normal.  The 
diagnosis was symptoms of reflux disease.

VA treatment in April 2002 demonstrated no abdominal pains, 
cramps, diarrhea, or constipation.

An April 2003 treatment report noted that the Veteran had 
gastroesophageal reflux disease (GERD) that was stable with 
medicine.

VA treatment in March 2004 revealed a soft non-tender 
gastrointestinal system.  He did not have abdominal pain, cramps, 
nausea, vomiting, diarrhea, or constipation.  

In a May 2004 letter, a private physician indicated that the 
Veteran underwent an upper endoscopy in July 2002 for reflux 
symptoms.  He was found to have esophagitis and gastritis at that 
time.  Biopsies revealed reactive gastropathy, with no evidence 
of Helicobacter pylori.  The esophageal biopsy revealed mild to 
moderate chronic inflammation.

At the May 2007 hearing, the Veteran reported that his current 
symptoms included burning and pain in his stomach, and some 
nausea and vomiting at time.  He indicated that his symptoms 
varied from day to day.

The Veteran underwent a VA examination in June 2009.  The Veteran 
reported occasional regurgitation with bilious tasting material 
in his mouth, constant recurrent belching, episodes of nausea and 
vomiting.  He also reported pain in the epigastric region which 
he described as a pain in the pit of his stomach with meals.  He 
stated that the pains occurred every time with his meals and they 
lasted about 2 hours with rumbling sounds.  He sometimes avoided 
food or did not look forward to eating due to the anticipation of 
the pain that would follow.  He had recurrent diarrhea occurring 
occasionally.  He had been managed by various antacid regimens 
and was currently used Maalox, Mylanta and Prilosec.  He reported 
recent new onset of retrosternal burning sensation in his chest 
and throat that were not present previously.  He last had an 
endoscopy in 2002 when he was diagnosed with H. pylori gastritis.  
He denied any hematemesis, had no blood in his stool and had no 
melena.  A review of the records demonstrates that he had not had 
any abdominal complaints, had remained at a constant weight and 
had constantly declined any referrals to a gastrointestinal 
specialist or for an endoscopy.  

On examination, he had vague palpable discomfort in the 
epigastric area.  Otherwise not grossly tender.  Bowel sounds 
were present.  There was no ascites or organmegaly.  The 
diagnosis was GERD that was well controlled with medication.  The 
examiner noted that although the Veteran gave many symptoms as 
part of his history on this examination, his history and yearly 
examinations when seen on a yearly basis since 2002 does not 
coincide with the current complaints.

Based on the foregoing, the evidence shows that the Veteran's 
disability most closely approximates the criteria for a 10 
percent rating and the preponderance of the evidence does not 
show that his antral gastritis with duodenal irritability 
warrants a 30 percent rating.  There is no evidence of any, let 
alone multiple, small eroded or ulcerated areas due to gastritis.  
See 38 C.F.R. § 4.114, Diagnostic Code 7307.  

The Board notes that the June 2009 VA examiner indicated that the 
Veteran reported occasional regurgitation, constant recurrent 
belching, episodes of nausea and vomiting and pain in the 
epigastric region.  However, throughout treatment and at his VA 
examination, the Veteran has been noted to have no signs of 
significant weight loss, malnutrition, or anemia, and has 
positive bowel signs.  Multiple treatment records have noted that 
the Veteran's abdomen was non-tender, non-distended and soft.  
The May 2004 letter also indicated that the 2002 esophageal 
biopsy revealed only mild to moderate chronic inflammation while 
the June 2009 VA examiner noted that the Veteran's history and 
yearly examinations when seen on a yearly basis since 2002 did 
not coincide with the current complaints.  There has also been no 
indication that his regurgitation was accompanied by substernal 
or arm or shoulder pain productive of considerable impairment of 
health which would warrant a higher evaluation.  

While the evidence indicates that the Veteran has GERD, the 
weight of the evidence indicates that symptoms associated with 
his GERD do not meet or more nearly approximate the criteria for 
a 30 percent rating insofar as there is no evidence that there is 
any epigastric distress is accompanied by dysphagia, pyrosis, or 
substernal/arm/shoulder pain productive of considerable 
impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Additionally, the June 2009 VA examiner determined that 
the Veteran's GERD was well controlled with medication.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess of 
10 percent for the Veteran's antral gastritis with duodenal 
irritability for any point during this appeal and thus staged 
rating is not warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's antral gastritis with duodenal irritability 
disability is appropriately contemplated by the rating schedule.  
Indeed, higher evaluations are available, but the criteria for 
such evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  


ORDER

Entitlement to a rating in excess of 10 percent for antral 
gastritis with duodenal irritability is denied.


____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


